UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7306


ANDRE JAMAAL GUYTON,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:18-cv-00609-MGL)


Submitted: September 23, 2021                               Decided: November 10, 2021


Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Andre Jamaal Guyton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Jamaal Guyton appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Guyton’s claim against the

United States under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680

(FTCA), for lack of subject matter jurisdiction. See Abbott v. Pastides, 900 F.3d 160, 175

n.8 (4th Cir. 2018) (holding that we are not bound by the label the district court places on

its disposition). We have reviewed the record and find no reversible error in the district

court’s conclusion that the FTCA barred Guyton’s claim. Accordingly, we affirm. We

deny Guyton’s motion to appoint counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2